Name: Commission Regulation (EC) No 1005/1999 of 12 May 1999 concerning the stopping of fishing for northern deepwater prawns by vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 EN Official Journal of the European Communities 13. 5. 1999L 123/26 COMMISSION REGULATION (EC) No 1005/1999 of 12 May 1999 concerning the stopping of fishing for northern deepwater prawns by vessels flying the flag of Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applic- able to the common fisheries policy (1), as last amended by Regulation (EC) No 2846/98 (2), and in particular Article 21(3) thereof, (1) Whereas Council Regulation (EC) No 51/1999 (3) allocating, for 1999, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen lays down quotas for nothern deepwater prawns for 1999; (2) Whereas, in order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; (3) Whereas, according to the information received by the Commission, catches of northern deepwater prawns in the waters of ICES division IV (Norwe- gian waters ICES division IV (Norwegian waters south of 62 ° N) by vessels flying the flag of Sweden or registered in Sweden have exhausted the quota allocated for 1999; whereas Sweden prohibited fishing for this stock from 22 April 1999; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION: Article 1 Catches of northern deepwater prawns in the waters of ICEs division IV (Norwegian waters south of 62 ° N) by vessels flying the flag of Sweden or registered in Sweden are hereby deemed to have exahusted the quota allocated to Sweden for 1999. Fishing for northern deepwater prawns in the waters of ICES division IV (Norwegian waters south of 62 °N) by vessels flying the flag of Sweden or registered in Sweden is hereby prohibited, as are the retention on board, tran- shipment and landing of this stock caught by the above vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the Europan Communities. It shall apply from 22 April 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 1999. For the Commission Emma BONINO Member of the Commission (1) OJ L 261, 20.10.1993, p. 1. (2) OJ L 358, 31.12.1998, p. 5. (3) OJ L 13, 18.1.1999, p. 67.